Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton,
a la cual se une el Juez Asociado Señor Rebollo López.
Por entender que el procedimiento utilizado por el tribunal de instancia para declarar al apelante un delincuente habitual vulneró su derecho constitucional al debido proceso de ley, disentimos de la opinión suscrita por la mayoría del Tribunal.
I
El apelante fue declarado culpable de robo, y concluido el juicio la defensa solicitó que, antes de hacer la determinación correspondiente sobre la persistencia de su delincuencia, se le sometiera a examen siquiátrico y tuviera una oportunidad de controvertir la presunción de la tendencia a delinquir que establecía el Art. 74 del Código Penal, según enmendado, 33 L.P.R.A. ant. sec. 3375.(1) La opinión suscrita por esta Curia confirma la determinación del foro de instancia de que el Art. 74 del Código Penal, supra, establecía una presunción incontrovertible, y que la determinación de delincuencia habitual no requería una oportunidad de ser oído para rebatir los informes siquiátricos o sicológicos exigidos por los Arts. 68 y 69 del Código Penal, 33 L.P.R.A. secs. 3353 y 3354.(2)
*811HH I — I
Tanto en Puerto Rico como en Estados Unidos, los esta-tutos sobre reincidencia han respondido al reclamo de la so-ciedad por una mayor protección contra delincuentes, para quienes las penas impuestas no tienen un efecto rehabilitados C.W. Torenson, Jr., The Habitual Criminal Act: Quantity of Convictions Onlyl, 59 (Núm. 1) Neb. L. Rev. 507 (1980). Con el propósito de aislar a estos convictos y proteger al país de sus hábitos delictivos, el Congreso de Estados Unidos, al igual que la Asamblea Legislativa de Puerto Rico y cuarenta y dos (42) estados de la unión norteamericana, han promulgado leyes(3) que utilizan como criterio rector para su aplicación la cantidad de delitos anteriormente co-metidos por el acusado, aun cuando este elemento no es una guía certera para diferenciar al delincuente habitual de los otros.(4)
Desde sus orígenes, se concibió la delincuencia habitual como una medida de naturaleza dual. Consistía en una com-binación de elementos característicos de las medidas de se-guridad y de reincidencia. Esta clasificación pretendía lograr una solución “sui géneris” al reconciliar el interés de la so-ciedad en la rehabilitación de los acusados con el reclamo *812público de aislar a los delincuentes mientras se lograba su adaptación social. Con esto en mente, se impuso una pena más severa a aquel que cometía un tercer delito, dándole una oportunidad para que se le sometiera a un extenso trata-miento. Pagán Rodríguez, Proyecto de Código Penal de Puerto Rico, 6 Rev. Jur. U.I.A. 1, 50 (1971). Esta medida especial no era un castigo al convicto, sino una protección a la sociedad mientras éste estaba bajo tratamiento:
Esta presunción legal del estado peligroso no debe bastar de por sí, sino que ha de confirmarse por las conclusiones del examen de la personalidad del delincuente.
El simple hecho de satisfacer las condiciones legales no debe[,] pues[,] entrañar automáticamente la imposición de la medida. Debe quedar siempre al arbitrio judicial el aplicar o no la medida.
En la legislación[,] como en el sistema penitenciario, deben preverse medidas y métodos de tratamiento apropiados a los distintos tipos de delincuentes habituales, y ser aqu[é]llos sus-ceptibles de modificación de acuerdo con las necesidades.'
La medida no ha de tener por objeto la imposición de una sanción[,] sino la protección de la sociedad y el tratamiento del delincuente. Pagán Rodríguez, supra.
En términos generales, la incorporación de las medidas de seguridad al Código Penal fue un proyecto ambicioso que necesitaba, para su exitosa aplicación, recursos y facilidades especializadas. Pagán Rodríguez, supra, Apéndice IV. De-bido a lo complejo y costoso que resultaba su implantación, las medidas de seguridad quedaron en suspenso por un (1) año cuando comenzó a regir el nuevo Código Penal de 1974 (33 L.P.R.A. sec. 4628). Mediante la Ley Núm. 146 de 3 de julio de 1975 (33 L.P.R.A. sec. 4628), se pospuso la vigencia de estas disposiciones por dos (2) años adicionales.
No obstante, la See. 2 de la Ley Núm. 10 de 1ro de diciembre de 1975 (1975 Leyes de Puerto Rico 1050) puso en vigencia el Art. 74 del Código Penal, supra, sobre delincuen-cia habitual, y lo enmendó estableciendo la presunción sobre *813la tendencia a delinquir. Sin embargo, en esta enmienda no se eliminó la oración que establecía la reclusión del delin-cuente habitual hasta que se lograra su adaptación social.
El debate legislativo sobre esta medida es sumamente re-velador. Los legisladores entendían que la presunción era controvertible y que el acusado podía cuestionar la determi-nación de la habitualidad. A esos efectos señala el represen-tante José R. Jarabo en su defensa de la medida:
Sí; la persona que ha sido convicto de esos dos delitos de los enumerados y luego es convicto de un tercer delito y se le dice, se presume que usted es un delincuente habitual, todavía puede a través de los mecanismos del Código impugnar esta presunc[ió]n a través del informe siquiátrico, sicológico, de-mostrar que no hay nada en su personalidad que establezca la razonabilidad de esa presunción. [E]s importante señalar aquí que esta ley no podrá ponerse en una aplicación apropiada hasta que se apruebe por esta Asamblea Legislativa en el fu-turo una Regla de Procedimiento Criminal que tenga que ver de cómo es qu[e] se va a re[b]atir esa presunción. Diario de Sesiones de 9 de octubre de 1975, pág. 173.
Por su parte, el legislador señor Morales Rivera añadió:
Pero, aún más, las mismas disposiciones del Código sobre los de[li]ncuentes habituales dice que esa persona que ha sido declarada delincuente habitual tiene derecho a rebatir eso en los tribunales y probar, pues, mire, tribunal, aquí d[i]cen que yo soy un delincuente habitual, pero, mire, yo voy a probar que yo no soy un delincuente habitual. Y si esa persona prueba que no es un delincuente habitual, a esa persona hay que sen-tenciarla] en la forma tradicional en que sentencia el Código a los delincuentes. Diario de Sesiones, supra, págs. 198-199.
Contrario a lo que afirma la opinión mayoritaria, la intención legislativa fue imponer una pena más severa dentro del manto rehabilitador establecido por el Código Penal y protegiendo el debido proceso de ley a que tienen derecho los acusados.
Nuevamente, en 1980 se revisó el referido artículo para adecuarlo al sistema de sentencia determinada y para elimi-*814nar la disposición sobre la reclusión hasta conseguir la reha-bilitación. Con esta enmienda se pretendía eliminar aquellas secciones en el artículo que tenían carácter de medida de seguridad. Informe de la Comisión de lo Jurídico del Senado sobre el P. del S. 1367 de 11 de marzo de 1988, Consulta Legislativa. Sin embargo, no se eliminó el artículo de la de-lincuencia habitual del capítulo de medidas de seguridad. Por tanto, su naturaleza dual no fue eliminada.
De la anterior exposición se desprende que la comisión de un tercer delito per se no puede determinar la habitualidad del acusado sin un previo examen de la personalidad del convicto al utilizar los informes requeridos por los Arts. 68 y 69 del Código Penal, supra. Sin embargo, una mayoría de esta Curia concluyó, recientemente, que “[l]os Arts. 68 y 69 del Código Penal, supra, únicamente operan como suplemento a las medidas de seguridad vigentes que no tienen substancialidad propia”. Pueblo v. Mattel Torres, 121 D.P.R. 600, 622-623 (1988).
Aunque reconocemos que el lenguaje del legislador adolece de unas inconsistencias, no debemos ceder a la tentación de leer solamente las disposiciones que favorecen una inter-pretación de la ley e ignoran su historial legislativo. La propia Sec. 5 de la Ley Núm. 10, supra, también decretó la vigencia inmediata de. los Arts. 66, 67, 68, 69, 74, 75 y 76 del Código Penal, 33 L.P.R.A. secs. 3351-3354, 3375, 3391 y 3392, “para los efectos exclusivos de la implementación, y de la aplicación de las medidas de seguridad al delincuente habitual . . .”. 1975 Leyes de Puerto Rico 1051.
Por tanto, las medidas de seguridad en su aplicación exclusiva al artículo sobre la delincuencia habitual estaban vi-gentes desde 1975. Era innecesario que leyes posteriores, que prorrogaban la vigencia de las medidas de seguridad, mencionaran el referido Art. 74 del Código Penal. De ser cierta la tesis de la opinión mayoritaria —que la delincuencia habitual como medida de reincidencia se había establecido *815desde 1975— ¿por qué no fue hasta 1982, siete (7) años des-pués, que se trajo ante la consideración de esta Curia la controversia sobre la aplicación de las medidas de seguridad a la delincuencia habitual? La conclusión lógica e inevitable es que el Art. 74 del Código Penal, supra, constituía una medida híbrida de seguridad y reincidencia, y no nos corresponde enmendarla desde el estrado apelativo.
III
Hoy, no solamente reafirmamos nuestro disenso a la opinión emitida en Pueblo v. Mattei Torres, supra, sino también discrepamos de los nuevos pronunciamientos suscritos por la mayoría que permiten que el Estado declare a un individuo “delincuente habitual” sin cumplir con el debido proceso de ley. Contrario a la trayectoria de este Tribunal de ampliar la protección constitucional consagrada en el Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1, hoy una mayoría le niega al apelante su legítimo reclamo de una oportunidad de ser oído y de rebatir la presunción establecida por el Art. 74 del Código Penal, supra, antes de ser declarado “delincuente habitual” al amparo de una fórmula híbrida que combina las características de las medidas de seguridad y las de reincidencia.
En este contexto, el negar una oportunidad de ser oído antes de ser separado de la sociedad permanentemente atenta contra el derecho a la libertad del acusado y contra el fiel cumplimiento de las garantías procesales establecidas en nuestro ordenamiento constitucional. Precisamente, para evitar una privación indebida del derecho fundamental a la libertad, a través de los siglos los tribunales hemos elabo-rado unas salvaguardas que garantizan a todo ciudadano el debido proceso de ley en todas las etapas, incluso la imposi-ción de sentencia. Así, por ejemplo, se requiere la presencia de abogado en la vista de sentencia. United States v. Fatico, 458 F. Supp. 388, 402 (N.Y. 1978), al citar con aprobación a *816Mempa v. Rhay, 389 U.S. 128, 134 (1967); United States v. Inendino, 463 F. Supp. 252, 257 (Ill. 1978).
Aunque los tribunales federales han permitido procedimientos informales en la determinación sobre reincidencia, esto no significa que se le niegue una oportunidad adecuada de ser oído. Notas, The Constitutionality of Statutes Permitting Increased Sentences for Habitual or Dangerous Criminals, 89 (Núm. 2) Harv. L. Rev. 356 (1975). En el balance entre los intereses gubernamentales y los de la persona afectada, debemos tomar en cuenta que estas exigen-cias mínimas cuestan muy poco al Estado, especialmente al compararlas con las garantías que ofrece para evitar una privación arbitraria y caprichosa de un derecho formal. Goldberg v. Kelly, 397 U.S. 254 (1970); Goss v. López, 419 U.S. 565 (1975); Wolff v. McDonnell, 418 U.S. 539 (1974); Morrissey v. Brewer, 408 U.S. 471 (1972); Maldonado Elías v. González Rivera, 118 D.P.R. 260, 270 (1987), voto particular del Juez Asociado Señor Hernández Denton.
Aun cuando no sea necesario la rigurosidad y formalidad de una vista plenaria, los procedimientos que requiere la cláusula de debido proceso de ley, en su mínima aplicación, deben incluir el derecho a una notificación, a vista y a cues-tionar la determinación de delincuencia habitual mediante prueba pericial que rebata la presunción. Al establecerse la presunción sobre la tendencia a delinquir, se le dio suficiente discreción al juez para que, en una vista, determinara si las convicciones por delitos anteriores cumplían con los requi-sitos de tiempo, lugar y edad establecidos en las disposi-ciones sobre la reincidencia. En esa vista el acusado tendría la oportunidad de cuestionar las circunstancias de las convic-ciones anteriores, y el juzgador tendría la oportunidad de evaluar, con un cuadro más completo, la determinación de la delincuencia habitual del acusado.
No conceder una vista donde puedan hacerse esas deter-minaciones convierte la presunción del Art. 74 del Código *817Penal, supra, en una impermisible, y su excesiva amplitud constituye un castigo cruel expresamente vedado por nues-tra Constitución y por la Constitución norteamericana. ¿Qué pasaría si los delitos anteriores fueron cometidos cuando el acusado era menor de edad y esto no consta así en el tribunal?; ¿qué pasaría si las convicciones anteriores fueron hace más de diez (10) años y el acusado puede convencer al juzga-dor de que es capaz de rehabilitarse?
La necesidad de una oportunidad de ser oído ha sido establecida en innumerables ocasiones tanto por el Tribunal Supremo federal como por esta Curia. Desde la década del ’60, cuando estaban en su apogeo los ataques constitucionales a los estatutos sobre reincidencia, se ha reconocido la vista como parte del debido proceso de ley que, a través de tantos años, hemos invocado para proteger los derechos de nuestros ciudadanos. Martínez Torres v. Amaro Pérez, 116 D.P.R. 717 (1985); López Vives v. Policía de P.R., 118 D.P.R. 219 (1987); Rivera Santiago v. Srio. de Hacienda, 119 D.P.R. 265 (1987); Maldonado Elías v. González Rivera, supra; Pueblo v. Méndez Pérez, 120 D.P.R. 137 (1987); Rivera v. E.L.A., 121 D.P.R. 582 (1988); Fernández v. Srio. de Hacienda, 122 D.P.R. 636 (1988). Prueba de ello es la conclusión a que llega el Tribunal Supremo federal en Oyler v. Boles, 368 U.S. 448, 452 (1962), al establecer que:
Sin embargo, un acusado tiene que recibir una notificación razonable y una oportunidad de ser oído con relación al cargo de reincidencia aunque el debido proceso no requiera que la notificación ocurra antes del juicio por el delito cometido. (Traducción nuestra.)
Por eso, en sus inicios, el estatuto federal proveyó una vista donde el acusado estaba acompañado de su abogado y tenía derecho a contrainterrogar los testigos presentados. 18 U.S.C. sec. 3575.
Aunque actualmente dicha disposición no tiene vigencia, tampoco se ha establecido de manera clara y categórica que *818se hayan eliminado los derechos que los acusados, catalogados como delincuentes habituales, tenían. La eliminación de 18 U.S.C. sec. 3575 se debió a la reforma que en el sistema de imposición de sentencias se hizo en Estados Unidos, y no a problemas inherentes con la determinación de delincuencia habitual. Véase el Sentencing Reform Act de 1984, 98 Stat. 1987.
El Sentencing Reform Act de 1984, supra, creó el U.S. Sentencing Commission que está encargada de emitir guías uniformes para la imposición de sentencias en el sistema federal. Entre los criterios a considerar para emitir las guías se encuentran la edad del acusado, su educación, habilidades vocacionales, condición mental y emocional, condición física, empleos anteriores, lazos familiares y responsabilidades, lazos en la comunidad, participación en el delito, historial criminal previo, y el grado de dependencia de la actividad criminal para vivir.
Un examen de estos criterios revela la intención de adecuar la imposición de sentencia a los conceptos modernos de derecho penal y criminología. No podemos, como hace la ma-yoría, y sin tener las guías uniformes sobre imposición de sentencias, adelantar el resultado a que va a llegar la comisión en cuanto a la delincuencia habitual.
No obstante el historial legislativo, estos precedentes y la costumbre federal, la opinión de este Tribunal concluye que “[l]a imposición de una sentencia al amparo del Art. 74 del Código Penal, supra, según enmendado, no requiere la celebración de una vista para permitirle al acusado cuestionar su carácter como delincuente habitual”. Opinión mayoritaria, pág. 807. Para apoyar dicha conclusión, cita a Specht v. Patterson, 386 U.S. 605 (1967). Sin embargo, un análisis deta-llado del caso revela que éste sostiene otra conclusión. Allí se trataba de un estatuto donde el Tribunal Supremo federal hacía una determinación sobre el carácter del acusado a base de un informe psiquiátrico. La ley en cuestión no tomaba *819como fundamento para imponer la sentencia la convicción del delito por el que fue juzgado, sino que la convicción por ese delito servía de fundamento para iniciar otro procedi-miento distinto donde se impondría una sentencia si llegaba a determinarse que el acusado constituía un peligro para la sociedad y si era un delincuente habitual o un enfermo mental. Specht, supra, pág. 608. Por tanto, aun cuando teórica-mente un estatuto de esta naturaleza puede ser distinguible de uno sobre reincidencia, el tribunal reconoce que son simi-lares al concluir que el caso no es distinto a aquéllos bajo estatutos de reincidencia donde la cuestión sobre la habitualidad es una “cuestión distinta” (Graham v. West Virginia, 224 U.S. 616, 625 (1912)) en la que un acusado tiene que recibir una notificación razonable y una oportunidad de ser oído. Véanse: Oyler v. Boles, supra; Chandler v. Fretag, 348 U.S. 3, 8 (1954).
Al ignorar todo este trasfondo doctrinal, hoy se decide negarle la oportunidad a un acusado de controvertir la deter-minación sobre delincuencia habitual. No se trata de facilitar la liberación de estas personas, sino de proveerle una oportunidad mínima de ser oído en un procedimiento que salvaguarde sus derechos fundamentales. Privar de la libertad a un ser humano y lesionar su dignidad al declararlo “delincuente habitual” sin una vista es insostenible en nuestro or-denamiento constitucional. Afirmar, como lo sostiene la mayoría, que de un hecho objetivo (las dos (2) convicciones) se deduzca un hecho subjetivo, como es la declaración de delin-cuencia habitual, sin ningún dato empírico y sin oportunidad de rebatir, es contrario a nuestro sentido de justicia y al fin perseguido al adoptarse la medida.
Lamentablemente, hoy cambiamos la trayectoria de van-guardia en la protección de los derechos constitucionales que en el pasado hemos seguido. Nos olvidamos que nuestra fun-ción como Jueces requiere que velemos por que exista en nuestro país un sistema de justicia justo para todos por *820igual, donde se respeten aquellos derechos fundamentales que sirven de apoyo a éste. Véase Pueblo v. López Rodríguez, 118 D.P.R. 515, 544 (1987), opinión disidente del Juez Asociado Señor Rebollo López. De lo contrario, debilitamos los cimientos de nuestro sistema de justicia que a través de tantos años hemos afianzado.
Por las razones anteriormente expuestas, modificaría la sentencia del tribunal de instancia y devolvería el caso única-mente para que se celebre una vista donde se determine la delincuencia habitual del apelante.

 El caso ante nuestra consideración se limita únicamente a cuestionar la interpretación del Art. 74 del Código Penal, según enmendado, 33 L.P.R.A. ant. sec. 3375, antes de ser derogado por la Ley Núm. 34 de 31 de mayo de 1988 (33 L.P.R.A. sec. 3301 et seq.)


 Los referidos artículos establecen:
“Examen Siquiátrico e Informes
“Artículo 68.—
“No podrá imponerse medida de seguridad sin previo examen e informe si-quiátrico y/o sicológico de la persona, realizado por siquiatra o sicólogo clínico designado por el Tribunal y un informe social realizado por un Oficial Probatorio. *811“Dichos informes, con exclusión de sus fuentes informativas que se declaran confidenciales, le serán notificados a las partes.
“Vistas
“Artículo 69.—
“Las partes podrán controvertir estos informes, en el cual caso se celebrará vista, a la que deberán ser llamados a declarar los autores de dichos informes a solicitud de parte.” 1974 Leyes de Puerto Rico 470.


 Véase D. Katkin, Habitual Offender Laws: A Reconsideration, 21 Buffalo L. Rev. 99 (1971-1972).


 Véase L. Jiménez de Asúa, El delito y el Derecho Penal, 5ta ed., Buenos Aires, Ed. Sudamericana, 1967, pág. 542, donde se hace un análisis sobre la dife-rencia entre el reineidente y el delincuente habitual. Se categoriza como reinci-dente a aquel que repite las infracciones, mientras que delincuente habitual es aquel que es incapaz para la pena, contra quien es necesario defenderse con me-didas de carácter especial. La habitualidad es “costumbre [que] se incorpor[a] al modo de ser o de obrar de aquel sujeto”. Id., pág. 542.